Case: 16-15992   Date Filed: 09/01/2017   Page: 1 of 9


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 16-15992
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 9:15-cv-81056-RLR



ANGELA LAMBERT,

                                                           Plaintiff-Counter
                                                       Defendant-Appellant,

                                versus

WORLDWIDE MARKETING TECHNOLOGIES CORPORATION,
a Florida for-profit corporation,
CLAUDINA PENNELL,
an individual,
DANIEL PENNELL,
an individual,

                                                         Defendants-Counter
                                                        Claimants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                          (September 1, 2017)
              Case: 16-15992     Date Filed: 09/01/2017   Page: 2 of 9


Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Angela Lambert appeals pro se the dismissal of her complaint against her

former employer, Worldwide Marketing Technologies Corporation, and its owners,

Claudina Pennell, and Daniel Pennell. The district court dismissed Lambert’s

complaint as a sanction for refusing to comply with an order to produce her

computer for inspection and for attempting to deceive a magistrate judge. We

affirm.

                                I. BACKGROUND

      Lambert complained that Worldwide and the Pennells violated her federal

and state civil rights and violated federal wage laws. Lambert alleged that she had

been terminated in retaliation for protesting the failure of the company to comply

with tax and wage laws, in violation of the Florida Public Sector Whistleblower

Act, Fla. Stat. § 448.101, et seq.; that she had been discriminated against based on

her religious beliefs and subjected to a hostile work environment, in violation of

Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2(a), and the Florida Civil

Rights Act of 1992, Fla. Stat. § 760.01(1), and discriminated against based on her

age, in violation of the Florida Civil Rights Act, id., and the Age Discrimination in

Employment Act, 29 U.S.C. § 623(a). Lambert also alleged that she had been

denied overtime wages, in violation of the Fair Labor Standards Act, 29 U.S.C.


                                          2
               Case: 16-15992     Date Filed: 09/01/2017   Page: 3 of 9


§ 201, et seq., and that Worldwide had been unjustly enriched by its “illegal

activities” and had defamed Lambert, in violation of state law.

       The district court entered a scheduling order that referred all pretrial motions

and discovery matters to a magistrate judge. During discovery, Lambert produced a

document that recorded the allegedly unlawful actions of her employers and the

overtime hours she had accumulated. Lambert testified that she had created the

document on her computer and had updated the document weekly, yet when

Worldwide requested a digital copy of the document, Lambert said she could not

provide a digital copy. Worldwide also requested to examine Lambert’s computer

for vestiges of the document, but Lambert objected. The magistrate judge

scheduled the discovery dispute for a hearing, but it delayed the hearing after

Lambert’s counsel withdrew from the case.

       In the meantime, customers of Worldwide received packages mailed

anonymously from Port Saint Lucie, Florida, where Lambert and her father

resided. The packages contained copies of filings in Lambert’s lawsuit and of a

letter Lambert had sent the Pennells. In the letter, Lambert offered to settle her

charge of discrimination and warned the Pennells of “irreparable . . . damage to

[their] personal reputation and public image that would inevitably result from this

matter dragging slowly through the court system and being aired out in the court of

public opinion . . . .”


                                           3
              Case: 16-15992     Date Filed: 09/01/2017    Page: 4 of 9


      Worldwide filed an emergency motion for an order directing Lambert to

cease and desist contacting its customers. Lambert opposed the motion and denied

having any knowledge of the packages. When she appeared before the magistrate

judge, Lambert insisted that she was ignorant of the packages, and she did not

object to the issuance of a subpoena to the postmaster to provide evidence related

to the mailings. Based on the lack of evidence implicating Lambert, the magistrate

judge denied the motion filed by Worldwide.

      The magistrate judge progressed to the issue of discovery and warned

Lambert that her statements were subject to the penalties of perjury. Lambert

asserted that she did not have a digital copy of the document or a computer

containing a digital copy, and the magistrate judge notified Lambert that she could

be sanctioned under Federal Rule of Civil Procedure 37 if she failed to comply

with a court order. After Lambert stated that she used a computer with access to

iCloud, the magistrate judge instructed the parties to arrange an inspection “on

June 9th, or at the latest June 10th” or to notify him if they could not “work out

something jointly.” The magistrate judge entered an order requiring “the parties

[to] consult and set a date and time, along with appropriate search parameters, by

June 10, 2016[,] for an inspection of [Lambert’s] computer.”

      On June 3, 2016, Worldwide sent Lambert an email requesting to inspect her

computer on June 10, 2016, but Lambert did not respond. On June 7, 2016,


                                          4
              Case: 16-15992     Date Filed: 09/01/2017    Page: 5 of 9


Worldwide sent a second email regarding the inspection, and Lambert responded

with several questions “in the interest of setting ‘appropriate search parameters.’”

On June 9, 2016, Worldwide replied that it would conduct a “full and complete

inspection” for evidence of the document during which Daniel Pennell would

“touch” Lambert’s computer. On June 10, 2016, Lambert sent an email stating that

she would not provide her computer for inspection. Lambert’s email stated that the

reply sent by Worldwide was “extremely violent, aggressive and [having] a

sadomasochistic tone” like that used by “someone like ISIS”; that its use of “the

word ‘touch’ . . . [was] unnerving and . . . [conveyed] the idea of violating [her]

and [her] privacy”; that its reply suggested the inspection would “‘touch’ all parts

of her life and livelihood”; that she would not submit to “this kind of ‘gang-rape’”;

and that she would not allow “Dan[iel] Pennell . . . to be the lead ‘rapist’ who

[would] violate [her] privacy by ‘touching’ [her] computer.”

      Worldwide filed motions to sanction Lambert for refusing to comply with

the order of discovery and for her perjury. Worldwide submitted two envelopes

addressed to their customers bearing a postmark of May 12, 2016, still photographs

obtained from surveillance footage recorded on May 12, and affidavits identifying

Lambert as the person depicted in the photographs. The photographs showed

Lambert at the Port Saint Lucie post office purchasing postage and mailing the




                                          5
              Case: 16-15992     Date Filed: 09/01/2017   Page: 6 of 9


envelopes. The district court referred the motions filed by Worldwide to the

magistrate judge.

      The magistrate judge held an evidentiary hearing and warned Lambert that,

if she committed perjury, she could incur a monetary penalty and her action could

be dismissed with prejudice. Lambert asserted that the order of discovery required

the parties only to reach an agreement for an inspection and that she was

intimidated by the language used by Worldwide in its July 9 email. But Lambert

acknowledged that she failed to request that the magistrate judge assist her in

arranging the inspection. Lambert also asserted that her father gave her the

envelopes and that she was unaware of their contents, but Worldwide urged the

magistrate judge to make a contrary finding based on Lambert’s involvement in

mailing the packages and the inclusion of her letter threatening reputational harm.

      The district court adopted the recommendation of the magistrate judge to

dismiss Lambert’s complaint with prejudice, but declined to tax Lambert the costs

and attorney’s fees incurred by Worldwide. The district court determined that

Lambert violated a court order when she refused to produce her computer for

inspection after being ordered to do so and after being warned of the consequences

for failing to comply. The district court also determined that Lambert had

attempted to deceive the magistrate judge and discredited her testimony

disclaiming knowledge of the packages. Based on its “de novo review” of the


                                          6
               Case: 16-15992     Date Filed: 09/01/2017    Page: 7 of 9


recommendation, Lambert’s objections, and the record, the district court accepted

the magistrate judge’s findings as “well-reasoned and correct” and “entirely

appropriate” and commended him for “show[ing] considerable restraint” when “the

record would support even harsher sanctions.”

                           II. STANDARD OF REVIEW

      We review the imposition of sanctions for abuse of discretion. BankAtlantic

v. Blythe Eastman Paine Webber, Inc., 12 F.3d 1045, 1048 (11th Cir. 1994). Under

that deferential standard, “we will affirm unless we find that the district court has

made a clear error of judgment, or has applied the wrong legal standard.” GDG

Acquisitions, LLC v. Gov’t of Belize, 749 F.3d 1024, 1028 (11th Cir. 2014)

(internal quotation marks and citation omitted). We review factual findings of the

district court for clear error. Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006).

                                  III. DISCUSSION

      The district court may sanction a party for improper conduct by dismissing

its complaint with prejudice. Under Federal Rule of Civil Procedure 37(b), if a

party “fails to obey an order to provide or permit discovery,” the district court may

sanction the party by striking its pleadings, “dismissing [its] action . . . in whole or

in part,” and by taxing it “the reasonable expenses, including attorney’s fees,

caused by” its noncompliance. Fed. R. Civ. P. 37(b)(2)(A), (C). The district court

also can dismiss a complaint under its inherent authority to manage its docket


                                           7
              Case: 16-15992      Date Filed: 09/01/2017   Page: 8 of 9


when the plaintiff's misconduct is willful and a lesser sanction would not suffice.

Zocaras, 465 F.3d at 483.

      The district court did not abuse its discretion by dismissing Lambert’s

complaint with prejudice as a sanction for her misconduct. Lambert willfully

violated the order directing her to produce her computer for examination. She

disregarded warnings that she would be sanctioned for her failure to comply with

the order, obstinately refused to cooperate with Worldwide, and challenged the

meaning of the order during the sanctions hearing. Because Lambert “ignored a

discovery order, . . . [she was] subject to sanctions like any other litigant.” Moon v.

Newsome, 863 F.2d 835, 837 (11th Cir. 1989). Lambert also attempted to deceive

the magistrate judge about her involvement in mailing the packages to the

customers of Worldwide. While subject to the penalties for perjury, Lambert

denied having any knowledge of the packages and then altered her story when

confronted with photographic evidence that she mailed the packages. And the

contents of the packages were patently intended to damage the relationships that

Worldwide had cultivated with its customers. Lambert’s deceitfulness and

disrespect of the district court justified dismissing her complaint with prejudice.

      Lambert challenges the dismissal of her complaint on three grounds, all of

which fail. First, Lambert argues that the magistrate judge failed to advise her “of

the right to a hearing” to address her objections, but no such right exists. The


                                           8
              Case: 16-15992     Date Filed: 09/01/2017    Page: 9 of 9


district court was required to “make a de novo determination of those portions of

the report . . . or recommendations made by the magistrate judge,” 28 U.S.C.

§ 636(b)(1), but that provision “[did] not mandate a de novo hearing,” United

States v. Veteto, 701 F.2d 136, 140 (11th Cir. 1983). Second, Lambert argues that

she did not consent to refer matters to the magistrate judge, but consent was not

required for the district court to “designate a magistrate judge to hear and

determine . . . pretrial matter[s],” like discovery, 28 U.S.C. § 636(b)(1)(A). Third,

Lambert questions whether the district court adequately reviewed the magistrate

judge’s recommendation, but the district court conducted the de novo review

required under section 636.

                                IV. CONCLUSION

      We AFFIRM the dismissal of Lambert’s complaint with prejudice.




                                          9